Supreme Court of Louisiana
FOR IMMEDIATE NEWS RELEASE                                         NEWS RELEASE #005


FROM: CLERK OF SUPREME COURT OF LOUISIANA



The Opinions handed down on the 30th day of January, 2019, are as follows:



PER CURIAM:

2018-B-1333       IN RE: FELIX DEJEAN, IV

                  Upon review of the findings and recommendations of the hearing
                  committee and disciplinary board, and considering the record,
                  briefs, and oral argument, it is ordered that Felix Anthony
                  DeJean IV, Louisiana Bar Roll number 25028, be and he hereby is
                  suspended from the practice of law for a period of one year and
                  one day.    All costs and expenses in the matter are assessed
                  against respondent in accordance with Supreme Court Rule XIX, §
                  10.1, with legal interest to commence thirty days from the date
                  of finality of this court’s judgment until paid.

                  Retired Judge Benjamin Jones, assigned as Justice ad hoc, sitting
                  for Weimer, J., recused.

                  Retired Judge Burrell Carter, assigned as Justice ad hoc, sitting
                  for Genovese, J., recused.
01/30/19


                        SUPREME COURT OF LOUISIANA

                                     NO. 2018-B-1333

                               IN RE: FELIX DeJEAN, IV


                   ATTORNEY DISCIPLINARY PROCEEDING


PER CURIAM *

       This disciplinary matter arises from formal charges filed by the Office of

Disciplinary Counsel (“ODC”) against respondent, Felix Anthony DeJean, IV, an

attorney licensed to practice law in Louisiana.



                          PRIOR DISCIPLINARY HISTORY

       Before we address the current charges, we find it helpful to review

respondent’s prior disciplinary history. After being admitted to the practice of law

in Louisiana in 1997, respondent’s first encounter with the disciplinary system

occurred in 2006, when he consented to a two-year period of probation imposed by

the disciplinary board for “physical altercations and behaviors” caused by his bipolar

disorder, 1 Attention Deficit Hyperactivity Disorder, and prior use of marijuana and

alcohol. In re: DeJean, 06-DB-057 (11/10/06). As a condition of probation,

respondent and the ODC agreed that he would execute a two-year contract with the

Judges and Lawyers Assistance Program (“JLAP”).                     Respondent successfully

complied with his obligations under the JLAP contract, and in November 2008, the

ODC notified respondent that his probation had been successfully concluded.

*
 Retired Judge Benjamin Jones, assigned as Justice Ad Hoc, sitting for Weimer, J., recused;
Retired Judge Burrell Carter, assigned as Justice Ad Hoc, sitting for Genovese, J., recused.
1
  Medical records introduced into evidence at the board panel hearing in the instant matter reflect
that respondent is not currently diagnosed as bipolar.
      In December 2009, respondent was twice admonished by the disciplinary

board for failing to properly address fee disputes with clients. In re: DeJean, 09-

ADB-018 (12/1/09) (client Leother Dupas), and In re: DeJean, 09-ADB-019

(12/1/09) (client Jerriel Bazile).

      In April 2010, this court accepted a joint petition for consent discipline and

publicly reprimanded respondent in In re: DeJean, 10-0712 (La. 4/30/10), 35 So. 3d

253. The misconduct at issue in that matter involved allegations that respondent

relied upon the false representations of his client and failed to verify the identity of

the parties who appeared before him for the purpose of executing a notarial

renunciation.

      In 2013, the disciplinary board publicly reprimanded respondent for engaging

in conduct prejudicial to the administration of justice when he acted in an abusive

and threatening manner towards the opposing party during a settlement conference.

Respondent sought review of the board’s ruling in this court. We affirmed the

board’s ruling as correct. In re: DeJean, 13-2311 (La. 1/10/14), 131 So. 3d 36.

      Against this backdrop, we now turn to a consideration of the misconduct at

issue in the present proceeding.



                              UNDERLYING FACTS

      On March 19, 2015, respondent was present in the chambers of Judge Kathy

Johnson of the Seventh Judicial District Court for the Parish of Concordia for a

conference in a criminal case. Also present in chambers were the District Attorney,

Bradley Burget, and First Assistant District Attorney Ann Siddall.

      At the conclusion of the conference, as the parties were leaving the judge’s

chambers, a physical altercation occurred. Mr. Burget claims that respondent

exchanged words with him, physically confronted him and “chest bumped” him.



                                           2
Respondent claims that Mr. Burget instigated the altercation and that he acted in

self-defense.

       Respondent was subsequently charged with simple battery in connection with

the altercation. 2 On July 14, 2016, a trial was held before Retired Justice Chet

Traylor, sitting as judge ad hoc. The state called the following witnesses to testify:

Judge Johnson, Ms. Siddall, the judge’s assistant, Julie Colclasure, court reporter

Leona Paul, and Mr. Burget. Respondent testified in his own defense and on cross-

examination by the state. At the conclusion of testimony and the closing argument

of counsel, Justice Traylor found respondent guilty as charged of simple battery

upon Mr. Burget. In oral reasons for judgment, Justice Traylor stated that he found

the State had carried its burden of proof beyond a reasonable doubt; to find otherwise

“would be to ignore the testimony of all the witnesses.”

       After taking sentencing under advisement, Justice Traylor sentenced

respondent to serve six months in the parish prison, suspended, and placed him on

eighteen months active supervised probation with special conditions. Among other

conditions of probation, respondent was required to submit to a psychological

evaluation by Dr. John W. Thompson, Jr., M.D. 3 at his own cost and enroll in and

successfully complete an anger management program.

       Respondent sought appellate review of his conviction. The court of appeal

denied his application, as did this court.4




2
 La. R.S. 14:35(A) provides that simple battery is a battery committed without the consent of the
victim. La. R.S. 14:33 defines battery as “the intentional use of force or violence upon the person
of another…”
3
 Dr. Thompson is a board-certified psychiatrist and forensic neuropsychiatrist. He serves as the
chair of the Department of Psychiatry and Behavioral Sciences and the Director of the Division of
Forensic Neuropsychiatry at Tulane University School of Medicine.
4
 See State v. DeJean, 16-0789 (La. App. 3rd Cir. 1/25/17) ___ So. 3d ___, writ denied, 17-0369
(La. 4/13/17), 218 So. 3d 626 (Weimer and Genovese, JJ., recused).

                                                3
                        DISCIPLINARY PROCEEDINGS

      In August 2016, the ODC filed formal charges against respondent, alleging

that his conduct violated the following provisions of the Rules of Professional

Conduct: Rules 8.4(b) (commission of a criminal act that reflects adversely on the

lawyer’s honesty, trustworthiness, or fitness as a lawyer) and 8.4(d) (engaging in

conduct prejudicial to the administration of justice).

      Respondent answered the formal charges and admitted that he was convicted

of simple battery. However, he denied that he violated the Rules of Professional

Conduct. Respondent maintained that he was not the aggressor in the incident with

Mr. Burget and reiterated that “his actions were in self-defense of words and deeds

by Burget.”



                             Hearing Committee Report

      This matter proceeded to a hearing in mitigation conducted by the hearing

committee in August 2017. Based upon the evidence and testimony presented at the

hearing, the hearing committee made the following findings of fact:

      To establish a context for mitigation, respondent testified that during the trial

of his client on drug charges, after respondent repeatedly referenced an earlier arrest

of his client, to which Mr. Burget objected, a mistrial was declared. The battery

incident occurred in chambers two months later, on a date on which motions were

scheduled to be heard. While in chambers, respondent “chest bumped” Mr. Burget,

and as a result, he was convicted of simple battery. For this misdemeanor conviction,

respondent was sentenced to six months imprisonment, suspended, eighteen months

of supervised probation and a fine. He was also ordered to complete an anger

management program, to continue to take his prescribed medication, and to see Dr.

Thompson every three months. Respondent completed the anger management

program and complied with the required visits with Dr. Thompson. Respondent also

                                          4
continues to see Dr. Burl Forgey, a psychiatrist who has treated him for over fifteen

years, every three months.

      Prior to his criminal trial, respondent filed a civil suit against Mr. Burget for

damages arising out of the battery incident. Respondent described the suit as trying

to claim his innocence in mitigation of his criminal conviction. The suit remains

pending.

      Based on these facts, the committee found that respondent violated Rules

8.4(b) and 8.4(d), as charged in the formal charges. In failing to conduct himself

with the dignity and decorum demanded of a lawyer, respondent violated duties

owed to the public, the legal system, and the profession, diminishing public trust and

respect for the profession and the judicial system. Respondent’s conduct was

presumably intentional; he did not claim that he acted as a result of any mental

impairment or substance influence. While respondent’s misconduct caused no

actual physical harm, it did impair the public reputation of the profession and the

judicial system.

      In aggravation, the committee found the following factors: a prior disciplinary

record and substantial experience in the practice of law. The committee did not

recognize any mitigating factors.

      In formulating a recommendation for an appropriate sanction, the committee

considered In re: Greenburg & Lewis, 08-2878 (La. 5/5/09), 9 So. 3d 802. Mr.

Lewis and Mr. Greenburg represented opposing parties in a bitterly contested

succession matter. While appearing in open court for a motion hearing, Messrs.

Lewis and Greenburg exchanged vulgarities, following which Mr. Greenburg

grabbed Mr. Lewis’s suit jacket, and both men fell to the floor. Mr. Greenburg was

subsequently convicted of the misdemeanor offense of simple battery arising out of

this altercation. In response to the formal charges filed against both lawyers, neither

of whom had a prior disciplinary record, the court suspended Mr. Greenburg from

                                          5
the practice of law for six months, with all but thirty days deferred, subject to his

participation in an anger management counseling program. The court publicly

reprimanded Mr. Lewis.

      At the other end of the spectrum is In re: Estiverne, 99-0949 (La. 9/24/99),

741 So. 2d 649. Mr. Estiverne became involved in an altercation with opposing

counsel during a deposition. At some point, opposing counsel suggested to Mr.

Estiverne that the two of them “step outside” and settle the matter “man to man.”

Mr. Estiverne left the office and reappeared a few minutes later with an unloaded

gun, allegedly threatening to kill opposing counsel. Finding Mr. Estiverne’s use of

a dangerous weapon created a clear potential for harm, and considering that he had

previously been admonished for harassing and unprofessional behavior, this court

suspended him for one year and one day.

      In light of the circumstances of this matter, the committee recommended that

respondent be suspended from the practice of law for six months, with no period of

deferral.

      Respondent filed an objection to the severity of the sanction recommended by

the hearing committee.



                         Disciplinary Board Recommendation

      After reviewing this matter, the disciplinary board determined that the hearing

committee’s factual findings are not manifestly erroneous, and that the committee

correctly found respondent violated the Rules of Professional Conduct as charged.

      The board determined that respondent intentionally violated duties owed to

the public, the legal system, and the profession by engaging in criminal conduct.

Respondent’s conduct did not cause actual harm, but the potential for physical harm

to the person of Mr. Burget was present. Considering the ABA’s Standards for



                                          6
Imposing Lawyer Sanctions, the board found the applicable baseline sanction is

suspension.

       The board found the following aggravating factors are supported by the

record: a prior disciplinary record, refusal to acknowledge the wrongful nature of

the conduct, 5 substantial experience in the practice of law, and illegal conduct. In

mitigation, the board recognized the following factors: full and free disclosure to the

disciplinary board and a cooperative attitude toward the proceedings and the

imposition of other penalties or sanctions.

       Turning to the issue of an appropriate sanction, the board surveyed the prior

cases of this court involving facts similar to those at issue here, and determined that

respondent’s conduct is most similar to the Greenburg & Lewis case cited by the

hearing committee. However, the board felt this case involves more significant

aggravating factors than were present in Greenburg & Lewis, primarily respondent’s

prior disciplinary history. The board noted that this is the third disciplinary matter

in which the misconduct is related to respondent’s failure to control his anger. Given

this history, the board concluded that a one year and one day suspension, with no

period of deferral, is warranted, as respondent will then be required to establish his

fitness by clear and convincing evidence before returning to the practice of law. See

Supreme Court Rule XIX, § 24.

       Based on this reasoning, the board recommended respondent be suspended

from the practice of law for one year and one day. Two board members dissented

and would recommend a lesser period of suspension. The board also recommended

that respondent be assessed with the costs and expenses of the proceeding.




5
  Respondent testified at the hearing that he respects his criminal conviction but nonetheless is
innocent of the crime.


                                               7
      Respondent filed an objection to the disciplinary board’s recommendation.

Accordingly, the case was docketed for oral argument pursuant to Supreme Court

Rule XIX, § 11(G)(1)(b).



                                   DISCUSSION

      Bar disciplinary matters fall within the original jurisdiction of this court. La.

Const. art. V, § 5(B). Consequently, we act as triers of fact and conduct an

independent review of the record to determine whether the alleged misconduct has

been proven by clear and convincing evidence. In re: Banks, 09-1212 (La. 10/2/09),

18 So. 3d 57.      While we are not bound in any way by the findings and

recommendations of the hearing committee and disciplinary board, we have held the

manifest error standard is applicable to the committee’s factual findings. See In re:

Caulfield, 96-1401 (La. 11/25/96), 683 So. 2d 714; In re: Pardue, 93-2865 (La.

3/11/94), 633 So. 2d 150.

      In brief and argument before this court, respondent purports to accept the

guilty verdict in the criminal proceeding but asserts he has not committed any

misconduct, maintaining that Mr. Burget initiated this altercation or that respondent

acted in self-defense. Respondent’s arguments are not supported by the record.

Rather, the record demonstrates in a clear and convincing fashion that respondent

physically confronted Mr. Burget and “chest bumped” him during a conference in

chambers. Based on these facts, respondent has violated the Rules of Professional

Conduct as charged by the ODC.

      Having found evidence of professional misconduct, we now turn to a

determination of the appropriate sanction for respondent’s actions. In determining

a sanction, we are mindful that disciplinary proceedings are designed to maintain

high standards of conduct, protect the public, preserve the integrity of the profession,

and deter future misconduct. Louisiana State Bar Ass’n v. Reis, 513 So. 2d 1173

                                           8
(La. 1987). The discipline to be imposed depends upon the facts of each case and

the seriousness of the offenses involved considered in light of any aggravating and

mitigating circumstances. Louisiana State Bar Ass’n v. Whittington, 459 So. 2d 520

(La. 1984).

       By its very nature, respondent’s criminal conduct was intentional. He violated

duties owed to the public, the legal system, and the legal profession, causing actual

harm to the profession and potential harm to Mr. Burget.

       The sanctions in our jurisprudence in prior cases concerning attorneys who

have engaged in violent conduct range from a period of suspension to disbarment.6


6
 For example, in In re: Crabson, 13-0312 (La. 4/12/13), 115 So. 3d 452, a man was backing his
car out of a parking space at a Walmart store when he heard a car horn behind him. Unsure whether
he had hit another vehicle, the man got out of his car and walked around to check for damage. As
he did so, a man later identified as Mr. Crabson exited his own vehicle and began screaming
profanities. Mr. Crabson then approached the man and threw several punches at him, striking him
once and leaving a bruise on his cheek. When the man’s wife tried to separate them, Mr. Crabson
pushed her away. Mr. Crabson subsequently pleaded no contest to simple battery. For his
misconduct, this court suspended him from the practice of law for one year and one day.
       In In re: Bowman, 12-2410 (La. 3/19/13), 111 So. 3d 317, the lawyer was convicted of
domestic abuse battery following an altercation with his former wife. Specifically, while
attempting to exercise visitation with his children, the lawyer pinned his former wife against a door
by placing his forearm against her throat and chest. He also drew back his left hand in a fist as
though he was going to punch her, but he did not actually strike her with his fist. For this
misconduct, the court suspended the lawyer for a period of six months, with all but thirty days
deferred.
        In In re: Cardenas, 11-0031 (La. 5/6/11), 60 So. 3d 609, Mr. Cardenas struck his estranged
wife in the presence of their minor child. He was subsequently convicted of domestic abuse battery
(child endangerment), a misdemeanor, and placed on probation. For this conduct, the court
suspended Mr. Cardenas for one year, with six months deferred, followed by a two-year period of
probation.
        In In re: Willis, 09-0211 (La. 5/13/09), 8 So. 3d 548, Mr. Willis was waiting with his
girlfriend in a vehicle at the drive-up window of a fast food restaurant. Before their food arrived,
Mr. Willis and his girlfriend began arguing. This led to a physical altercation between them
wherein Mr. Willis hit and grabbed his girlfriend. He also poured beer on her and hit her over the
head with the empty beer bottle. Mr. Willis was ultimately charged with two counts of simple
battery, which charges were still pending at the time of the disciplinary matter. He was also
charged with other professional misconduct, including neglecting a client’s bankruptcy matter,
failing to refund an unearned fee and unused costs, failing to return the client’s documents upon
the termination of the representation, and practicing law while ineligible to do so. For this
misconduct, Mr. Willis was disbarred.
        In In re: Sterling, 08-2399 (La. 1/30/09), 2 So. 3d 408, Mr. Sterling kicked in the door of
his girlfriend’s apartment and then pushed and shoved her around the apartment. He was
subsequently convicted of unauthorized entry of an inhabited dwelling, a felony, and placed on
probation. Mr. Sterling was also charged with other professional misconduct, including failure to
properly notify his clients of the interim suspension that followed his criminal conviction, failure
to return a client’s file after he was placed on interim suspension, and transferring a client matter
to another attorney without the consent of the client. For this misconduct, the court imposed a
two-year suspension from the practice of law.

                                                 9
By their nature, the cases in this area tend to be very fact specific, making it difficult

to synthesize any broad precepts. However, it may be said that in general, the

severity of the sanctions depend on the intent of the perpetrator, the harm resulting

from the actions and the context in which the conduct occurs.

      In the case at bar, respondent’s actions were unquestionably intentional,

although they caused no actual harm to Mr. Burget. The conduct occurred in a

judge’s chambers, but outside the view of the general public. Considering these

factors, we believe a baseline sanction of suspension is applicable.

      The only mitigating factor present is the imposition of other penalties or

sanctions in connection with the criminal proceeding. In contrast, the record

supports the following aggravating factors: a prior disciplinary record, refusal to

acknowledge the wrongful nature of the conduct, substantial experience in the

practice of law, and illegal conduct.

      Of the aggravating factors, we must place particular emphasis on the fact that

this matter is respondent’s third disciplinary proceeding since 2006 which involves

overly aggressive or physically abusive behavior. These are not isolated incidents.

Indeed, the trial court which presided over the criminal case expressed clear concern

over respondent’s mental state, as demonstrated by the fact it required respondent to

submit to a psychological evaluation and successfully complete an anger

management program as conditions of probation.

      Considering respondent’s disciplinary history, we find it appropriate to

fashion a sanction which is both responsive to respondent’s current misconduct and

which will protect the public in the future by requiring him to demonstrate fitness

prior to being reinstated to the practice of law. See Supreme Court Rule XIX,

§24(E)(3). Accordingly, we will adopt the disciplinary board’s recommendation and

suspend respondent from the practice of law for one year and one day, thereby

necessitating a formal application for reinstatement.

                                           10
                                      DECREE

      Upon review of the findings and recommendations of the hearing committee

and disciplinary board, and considering the record, briefs, and oral argument, it is

ordered that Felix Anthony DeJean, IV, Louisiana Bar Roll number 25028, be and

he hereby is suspended from the practice of law for a period of one year and one day.

All costs and expenses in the matter are assessed against respondent in accordance

with Supreme Court Rule XIX, § 10.1, with legal interest to commence thirty days

from the date of finality of this court’s judgment until paid.




                                          11